Citation Nr: 0126181	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  00-00 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 1982, 
December 1982 to May 1986, and from June 1989 to September 
1995.

Initially, the Board of Veterans' Appeals (Board) notes that 
the claim on appeal previously included the propriety of a 
proposed reduction in the evaluation of the veteran's left 
shoulder disorder from 20 to 10 percent.  However, the 
December 1999 statement of the case reflects the continuance 
of the 20 percent rating for this disability, and the 
veteran's subsequent statement at the time of his August 2001 
hearing before the Board that he was now satisfied with this 
aspect of his appeal and that he did not want to pursue it 
further.  Accordingly, the Board finds that the issue of the 
appropriateness of a reduction in the evaluation for the 
veteran's service-connected left shoulder disability has been 
properly withdrawn and is no longer a matter for current 
appellate consideration.  38 C.F.R. § 20.204(b) (2001).

Finally, the Board notes that while the regional office (RO) 
also most recently adjudicated and denied service connection 
for attention-deficit/hyperactivity disorder in the rating 
decision of August 1999, the veteran did not file a notice of 
disagreement with this aspect of the decision, and it is 
therefore not a matter for current appellate review.


FINDING OF FACT

A dysthymic disorder has not been related by competent 
medical evidence to active service.


CONCLUSION OF LAW

A dysthymic disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board first finds that the issue on appeal has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  First, there 
is no indication that there are any outstanding relevant 
documents or records that have not already been obtained.  In 
this regard, while the veteran has indicated that he is in 
receipt of Social Security Administration (SSA) disability 
benefits and all of the records from SSA are likely not of 
record, neither he nor his representative have asserted that 
SSA records might contain medical evidence linking the 
veteran's current dysthymic disorder to service.  Similarly, 
while the veteran has also noted his receipt of recent 
Department of Veterans Affairs (VA) treatment, he and his 
representative did not indicate that these records would 
demonstrate anything other than a current dysthymic disorder, 
and as shown below, the Board readily concedes the current 
existence of a dysthymic disorder.  Consequently, the Board 
finds that remand for the purpose of obtaining records from 
the SSA or the most recent VA treatment records is not 
necessary.

The Board further observes that the veteran has been placed 
on notice of the law and regulations pertinent to his claim 
such that further notice of this information would be both 
redundant and unnecessary, and that the veteran has already 
been furnished with a VA psychiatric examination in June 1999 
in order to ascertain the etiology of this claimed 
disability, and the examination provided an opinion in this 
regard.  

While the Board notes that the Secretary has recently 
promulgated regulations to further implement the guidelines 
set forth in the VCAA, the Board's review of those 
regulations does not reveal any additional notice and/or 
development requirements that have not already been 
accomplished or that an additional opinion is necessary to 
evaluate these claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  Moreover, in supplementary information 
provided with the new regulations, it was noted that these 
provisions merely implemented the VCAA and did not provide 
any rights other than those provided by the VCAA.  Thus, 
based on all of the foregoing, the Board finds that this 
matter has been sufficiently developed pursuant to the VCAA 
and the regulations promulgated thereto.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.

The regulations provide that to establish chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has further held that a lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Enlistment examination from the veteran's first period of 
active service from July 1979 to July 1982, reflects the 
report of a history of nervous trouble and that the veteran 
had previously had psychiatric counseling with respect to 
hyperactivity during the period of 1969 to 1974.  Psychiatric 
findings at this time revealed negative findings, and 
existing defects were not considered disabling.  

Service medical records further reflect that in June 1982, 
the veteran again reported a history of "hyperactivity" as 
a child with an explosive temper.  The veteran indicated that 
he was having trouble with his temper again, noting that he 
had been in conflict with a supervisor.  

Service separation examination in July 1982 revealed that the 
veteran noted a history of depression but denied a history of 
nervous trouble.

Reenlistment physical examination in November 1982 indicated 
the veteran's history of the receipt of counseling during 
grade school for temperament problems, but his denial of a 
history of nervous trouble or depression.  Psychiatric 
evaluation revealed normal findings.

A service medical entry for January 1983 reflects that the 
veteran was evaluated for possible hyperactivity and 
suitability for a security position.  Although the veteran 
was noted to have been previously under psychiatric care, 
there were no symptoms of depression or psychosis.

Diver examination in June 1984 again indicated the veteran's 
history of the receipt of counseling during grade school for 
temperament problems, but the denial of a history of any 
nervous trouble or depression.  Psychiatric evaluation 
revealed normal findings.

In January 1985, the veteran was noted to be frustrated over 
the denial for certain training and that he had received 
psychiatric treatment relative to difficulty with his temper 
and evaluation for suitability for military police duty.  His 
mood at this time was found to be slightly depressed but 
primarily anxious, and affect demonstrated somewhat reduced 
fluctuation and spontaneity with increasing agitation when 
discussing certain issues.  There was no history of 
hallucinations or delusions.  The assessment was deferred 
pending psychological examination.

A service medical entry from April 1985 reflects the 
veteran's report of poorly controlled anger and a desire for 
psychiatric assistance.  Evaluation revealed that the veteran 
did not exhibit any major psychopathology but rather had 
maladaptive behavioral styles.  The impression was phase of 
life problems.  The veteran was found fit for duty and 
referred to a therapy group.

May 1986 separation examination from the veteran's second 
period of active service indicated that psychiatric 
evaluation revealed negative findings.

At the time of the veteran's original application for VA 
benefits in May 1986, he did seek service connection for a 
psychiatric disability.  VA psychiatric examination in August 
1986 revealed normal findings.

A VA vocational rehabilitation counseling report from August 
1987 noted that the veteran had a history of psychological 
problems since his youth, including problems with temper, and 
that he had been in counseling and group therapy, with study 
results suggesting that he was angry, belligerent and 
rebellious.  Although the veteran reported getting depressed, 
he did not have suicidal ideation.  He did report problems 
with anger now and in the past.  He believed that his problem 
with anger was getting worse.

VA outpatient records from April and May 1988 reflect that in 
early April 1988 a notation indicates that the veteran 
reported problems dealing with the time he spent with the 
military police in Guam.  The initial assessment was that the 
veteran needed to increase abilities in dealing with emotions 
and relationships, and during the second week of April, it 
was noted that the veteran rigidly overcontrolled his hostile 
impulses.  At the end of April, it was indicated that the 
veteran exhibited an increase in openness to change.  In May 
1998, the veteran demonstrated a continued increase in 
flexibility and a decrease in compulsive, vengeful behavior.

Reenlistment examination in July 1989 indicated that the 
veteran denied a history of nervous trouble or depression, 
and psychiatric examination was negative.  A service medical 
report from October 1989 reflects that the veteran referred 
himself for treatment due to poorly controlled anger, noting 
that he verbally responded to supervisors in a way that gave 
the impression he was arrogant and disrespectful.  The 
reporting physician indicated that the veteran's childhood 
and adolescence was characterized by the same pattern of 
behavior.  Mental status examination revealed no evidence of 
psychosis.  The diagnosis was personality disorder, not 
otherwise specified, mild to moderate, existing prior to 
service entry, with narcissistic and paranoid features, and 
impulse-control disorder, not otherwise specified.

Service physical examinations in July 1989 and January 1993 
again revealed the denial of a history of nervous trouble or 
depression, and psychiatric evaluation was negative.

A late January 1995 service psychological evaluation report 
reflects that the veteran was referred to this facility for 
stress and anger management.  At this time, the veteran 
reportedly made certain allegations regarding the command 
that led to frustration and anger.  He also described his 
temper problems as a child.  Since returning to the Navy in 
1989, it was noted that the veteran had been through two 
stress management classes and a class in anger management.  
He also noted that he had seen a psychiatrist in October 1989 
for a bad temper and his most recent counseling occurred in 
Iceland for an anger problem.  Mental status examination at 
this time revealed no evidence of a major affective disorder.  
In summary, the reporting physician indicated that the 
veteran was experiencing stress as intense anger, and 
directing that anger toward his command.  The veteran was 
also found to be manifesting a number of personality 
characteristics, including a strong distrust and 
suspiciousness of others, intense and uncontrolled anger, a 
strong sense of entitlement, and a history of repeated 
physical fights and assaults.  The impression was attention-
deficit/hyperactivity disorder, combined type, existing prior 
to service entry and non-disabling, and personality disorder, 
not otherwise specified, with paranoid, antisocial and 
narcissistic features.

Service medical records from April 1995 indicate that the 
veteran continued to report frustration with the Navy and the 
assessment was that there was no change.

An August 1995 service psychiatric note reflects that the 
veteran was referred on an emergency basis for homicidal 
ideation, and the veteran's in-service diagnoses of adult 
attention deficit disorder and personality disorder, not 
otherwise specified, with narcissistic and paranoid features 
were again noted.  Stress and anger management classes in 
January 1995 reportedly helped a little, but he continued to 
have a poorly controlled temper.  He was also concerned that 
he might hurt someone.  The report concluded that the veteran 
was conditionally unsuitable for further military service, 
noting that the veteran manifested a long-standing disorder 
of character behavior which was of such severity as to 
interfere with his Navy service.  The examiner went on to 
comment that the veteran did not possess a severe mental 
disease or defect.  Based on the diagnosis of alcohol 
dependence, it was recommended that the veteran undergo 
alcohol rehabilitation.  The diagnoses included an Axis I 
diagnosis of alcohol dependence in remission, and an Axis II 
diagnosis of personality disorder, not otherwise specified, 
with antisocial and narcissistic traits.

The August 1995 separation examination report reflects the 
diagnoses as noted above, and the disqualifying defect as 
personality disorder.  The report did reflect the veteran's 
report of a history of depression but psychiatric evaluation 
was otherwise noted to be negative.  

VA outpatient records for the period of November 1995 to 
March 1996 indicate that in November 1995, there was no 
evidence of a major affective disorder and the diagnoses 
continued to include attention-deficit/hyperactivity 
disorder, combined type, existing prior to service entry, 
non-disabling, and personality disorder, not otherwise 
specified, with paranoid, anti-social and narcissistic 
features.  At the end of December, the veteran reported some 
recent depression but did not think that it was related to 
the holidays.  He did note some depression over the lack of 
any response to applications he had submitted for several 
positions.  Thereafter, the veteran participated in periodic 
psychotherapy in January and February of 1996 with a 
diagnosis of personality disorder, not otherwise specified.  
A February 1996 vocational rehabilitation report notes that 
the veteran was discharged from the U.S. Navy as a result of 
a personality disorder in September 1995.

A March 1996 VA psychological evaluation reflects the 
veteran's history of poorly controlled anger both prior to 
and during military service.  The veteran currently denied 
any intent to harm himself or others.  Although this 
examiner, a psychology intern, went on to note that a past 
psychological report diagnosed attention deficit disorder, 
the examiner noted that the diagnosis was not supported by 
psychological testing and no data other than the interview 
impressions were recorded.  Based on the test results from 
the previous months, the examiner opined that the veteran was 
experiencing psychological distress, with peak scales 
reflecting severe depression, anxiety and agitation.  She 
further stated that this depression and agitation might be 
sufficient to produce confusion, forgetfulness, and 
difficulty with concentration and attention, and that 
individuals with similar elevations might be guilt ridden and 
preoccupied with personal deficiencies despite evidence of 
personal accomplishments.  The supplemental scales were found 
to support the hypothesis that the veteran was depressed and 
also indicated that he was anxious, unhappy, and that he 
might be guarded.  The integrated impression was that the 
interview and data did not support a diagnosis of attention 
deficit disorder, and that the veteran problems might be 
better explained as a result of his psychological distress.  
The examiner went on to explain that the veteran's approach 
to situations where he felt overwhelmed had been taken in the 
past by others to suggest that the veteran was "passive-
aggressive," however, rather than being the result of 
attentional problems, it was believed that the veteran's 
slow, meticulous behavior appeared to be one of the ways the 
veteran managed his anxiety and/or confusion about a 
situation.  It was noted that the veteran planned to continue 
psychotherapy, and the examiner further stated that if the 
veteran continued to experience attentional difficulties once 
his anxiety and depression had been alleviated, additional 
evaluation was recommended.

April 1996 VA general medical examination revealed that the 
veteran reported that he had been recently tested for this 
problem and that he was not found to have this condition.  A 
VA outpatient record from August 1996 reflects the veteran's 
participation in a monthly psychotherapy group.

Private treatment records for the period of September 1997 to 
March 1998 reflect that in September 1997, the veteran was 
evaluated for poor interpersonal skills and anxiety and was 
given an Axis I diagnosis of anxiety disorder, not otherwise 
specified, and intermittent explosive disorder, and an Axis 
II diagnosis of personality disorder, not otherwise 
specified, with compulsive and avoidant features.  In October 
1997, it was noted that the veteran had a long history of 
anxiety, rigid tendencies and other traits which made it 
difficult to relate to people.  Depressive feelings 
reportedly occurred each month for a few days and the veteran 
related that most of the time, there were no symptoms of 
depression.  At the time of the veteran's discharge from this 
facility in March 1998, he was found to have shown an 
increase in self-esteem, and a decrease in being self-
critical and perfectionism.  The veteran apparently continued 
to demonstrate some obsessive-compulsive traits.

A July 1998 neuropsychological evaluation report prepared at 
the request of the veteran's vocational rehabilitation 
counselor reflects that the examiner's review of the 
veteran's military records and reports indicated a history of 
personal adjustment difficulties with the major problem being 
anger.  Evaluation in January 1995 was noted to reveal a 
diagnosis of attention-deficit/hyperactivity disorder, and a 
personality disorder, not otherwise specified, with paranoid, 
anti-social and narcissistic features.  The veteran related 
that a subsequent examiner in 1996 or 1997 did not find that 
the veteran met the criteria for attention-deficit disorder.  
Since service, the veteran had reportedly been experiencing 
personal and vocational adjustment difficulties.  At the time 
of this evaluation, the veteran's mood appeared depressed and 
he reportedly was experiencing a good deal of anxiety due to 
a variety of recent and current stressors.  The veteran went 
on to relate his history of attention-deficit/hyperactivity 
disorder in childhood, followed by his temper problems after 
joining the military.  Issues with respect to anger and 
impulse reportedly worsened in service, and the examiner 
indicated that it was certainly possible that his attention-
deficit/hyperactivity disorder symptoms were being 
exacerbated in the service and no treatment was provided.  
The veteran believed that evaluations in service were aimed 
at discipline and probable discharge as opposed to treatment.  
The veteran also noted incidents of mild head trauma in 1980, 
1981, 1990, and on multiple occasions while on board a 
submarine as a result of his height.  

Assessment results obtained at this time were found to be 
descriptive of an individual whose primary disability was 
considered to be attention-deficit/hyperactivity disorder and 
the examiner noted that it was not unusual for individuals 
with this disorder to develop some mood related disorders.  
In this regard, the examiner indicated that the veteran was 
demonstrating considerable anxiety and depression, and that 
some of the depressive symptomatology had likely been in 
existence for a significant period of time.  Due to multiple 
recent and current stressors, the examiner opined that his 
emotional status had deteriorated and he now would be 
considered to have an acute adjustment disorder.  Once the 
veteran's attention-deficit/hyperactivity disorder symptoms 
were more effectively managed, the examiner believed that 
there might be a reduction in the depression.  It was also 
noted that there was evidence of significant current anxiety 
that might be reduced significantly through appropriate 
therapeutic interventions.  The examiner also noted that 
there was a probability that some of the veteran's mild 
impairments identified in this evaluation were associated 
with a history of multiple head trauma.  For this reason, the 
examiner explained that the diagnosis of cognitive disorder 
not otherwise specified was provided as a rule-out.  The Axis 
I diagnoses were attention-deficit/hyperactivity disorder-
primarily hyperactive-impulsive type, adjustment disorder 
with primarily depressed mood, dysthymic disorder-late onset, 
and to rule out cognitive disorder, not otherwise specified.  
Axis II diagnosis was indicated as avoidant, self-defeating 
and obsessive personality traits.

A treatment record from July 1998 reflects the veteran's 
report of being discharged for a personality disorder and of 
receiving outpatient treatment at the VA for the previous six 
months.  At this time, the veteran was noted to be depressed 
and angry.

A VA mental disorders examination in June 1999 revealed that 
the veteran's claims file was carefully reviewed by the two 
examiner that conducted the examination.  The veteran denied 
a history of a disciplinary problem in high school or 
service, but indicated that he was bitter about his 
experiences in the Navy, and that he underwent a couple of 
episodes of severe stress while in the military.  Mental 
status examination revealed that the veteran's memory was 
excellent but that his mood was slightly depressed.  He 
denied any paranoid delusional symptoms and there was no 
indication of any underlying psychotic process.  Affect was 
broad and there was no indication of any cognitive 
impairment.  The diagnosis was dysthymic disorder.  The 
examiners commented that the veteran did not show any of the 
signs or symptoms of an attention deficit hyperactivity 
disorder, noting that the lack of behavior problems in high 
school would rule out a diagnosis of attention deficit 
hyperactivity disorder.  Therefore, the examiner's concluded 
that this condition did not manifest in symptoms and findings 
shown in service, especially in 1995, and was not related to 
the head injury in 1990.  In addition, the examiners noted 
that the veteran did not show any cognitive impairment, with 
his current memory described as excellent.  The examiner's 
further concluded that the veteran's current mental disorder 
was a dysthymic disorder, not related to any service-
connected episode, and there was no indication of any 
personality disorder.

A VA vocational rehabilitation memorandum, dated in November 
1999, reflects the finding that the veteran's current 
service-connected and nonservice-connected disability 
limitations were of such a degree as to make competitive 
employment infeasible.

At the time of the veteran's hearing before a member of the 
Board in August 2001, the veteran indicated that a dysthymic 
disorder was first diagnosed in service in February 1995 
(transcript (T.) at pp. 3-4).  When asked as to what caused 
this problem, the veteran referred to an in-service fall down 
a hatch in November 1990, feeling depressed in Iceland in 
1993, a hazing incident in December 1994, and military job 
changes (T. at p. 4).  After leaving the service, the veteran 
indicated that he continued to receive treatment at the VA 
medical center in Tucson, Arizona (T. at p. 5).  The veteran 
described the wound he received in the November 1990 incident 
as a concussion and wound to the back of the left side of his 
head and left cheekbone (T. at p. 5).  The veteran also 
indicated a change in his behavior following the in-service 
fall down the hatch (T. at p. 6).  The veteran's spouse 
indicated that she and the veteran were married a little over 
two years earlier (T. at p. 7).  The veteran noted that in 
early 1995, he was really stressed out and evaluation 
revealed that he had a dysthymic disorder and needed help (T. 
at p. 8).  This evaluation occurred in approximately February 
1995 (T. at p. 8).  The veteran believed that the physician 
who conducted the examination diagnosed a dysthymic disorder 
but the veteran noted that there were a lot of diagnoses made 
at that time (T. at p. 9).  The first time the veteran saw a 
psychiatrist was in 1983, when the veteran experienced 
problems as a police officer in the military (T. at p. 10).  


II.  Analysis

The Board has carefully reviewed all of the evidence of 
record, and finds that while it does reveal a diagnosis of a 
dysthymic disorder first in July 1998 and again in June 1999, 
the preponderance of the evidence is against a relationship 
between any current dysthymic disorder and service.  More 
specifically, while the veteran most recently contends in his 
Board hearing of August 2001 that the initial in-service 
diagnosis of depression was in February 1995, the service 
medical records contemporaneous to that date do not disclose 
such a diagnosis.  Instead, late January 1995 in-service 
evaluation revealed that there was no evidence of a major 
affective disorder and an impression of attention-
deficit/hyperactivity disorder, combined type, existing prior 
to service entry and non-disabling, and personality disorder, 
not otherwise specified, with paranoid, antisocial and 
narcissistic features.  In addition, there was no diagnosis 
of dysthymia or depression throughout the remainder of the 
veteran's active service.  Moreover, although the August 1995 
separation examination report did reflect the veteran's 
report of a history of depression, psychological evaluation 
at that time revealed an Axis I diagnosis of alcohol 
dependence in remission, and an Axis II diagnosis of 
personality disorder, not otherwise specified, with 
antisocial and narcissistic traits, and the disqualifying 
defect is indicated to be a personality disorder.  
Thereafter, as was alluded to above, a dysthymic disorder was 
not diagnosed until July 1998.  Finally, even after such 
diagnosis, no examiner opined any relationship between such 
disability and service.  In fact, the only medical opinion of 
record on this point is squarely against any such 
relationship.  

As was indicated previously, as lay persons, the veteran and 
his spouse are unable to say whether any dysthymic disorder 
is related to service.  Espiritu v. Derwinski, supra.  In 
addition, as was noted above, the service records 
acknowledged by the veteran as documenting the existence of 
such a disorder, do not do so.  The Board finds that the 
diagnoses as reflected in the contemporaneous service medical 
records in and after January 1995 are of far more probative 
value than more recent statements of medical history.  The 
Board would like to note that its decision to favor the 
contemporaneous medical evidence is additionally based on the 
longstanding precedent that contemporaneous statements are to 
be favored over more current statements of medical diagnosis 
and history.  Burns v. HHS, 3 F.3d 415, 417 (Fed.Cir. 1993); 
United States v. Gypsum Co., 333 U.S. 364, 396, 68 S. Ct. 525 
(1947).

The Board also acknowledges the veteran's contention that his 
emotional problems in service were erroneously identified as 
attention deficit hyperactivity disorder and should have been 
properly diagnosed as a dysthymic disorder, and for this 
proposition, he points to a March 1996 VA psychological 
evaluation report.  However, the Board's review of this 
report reflects that while that examiner does indicate that 
current symptoms of depression and anxiety are manifestations 
of psychological distress, she does not provide a diagnosis 
of depression or dysthymia or relate a current diagnosis of 
depression or dysthymia to service.  Stating that in the 
"past," there was an erroneous approach to characterize the 
veteran's actions as passive-aggressive is not sufficient to 
link a current diagnosis or finding of depression or 
dysthymia to service.  

The Board also notes that a July 1998 VA psychological 
evaluation report reflects that examiner's opinion that it 
was not unusual for individuals with attention deficit 
hyperactivity disorder to develop some mood related 
disorders, that the veteran had been demonstrating 
considerable anxiety and depression, and that some of the 
depressive symptomatology had likely been in existence for a 
significant period of time.  The examiner further indicated 
that there was a probability that some of the veteran's mild 
impairments identified in this evaluation were associated 
with a history of multiple head trauma.  However, once again, 
to the extent the examiner's opinions may be proffered in 
support of a link between a current dysthymic disorder and 
service, they carry minimal, if any, probative value.  First, 
the examiner identifies symptoms as lasting for a significant 
time as opposed to a diagnosis.  Secondly, the Board finds 
that stating in July 1998 that depressive symptomatology had 
likely been in existence for a significant period of time 
does not necessarily link such symptoms to service.  
Likewise, stating that there was a probability that some of 
the veteran's mild impairments were associated with a history 
of multiple head trauma does not permit the Board to conclude 
that dysthymia was one of those mild impairments (in the 
context of the statement, the Board believes the examiner was 
actually referring to cognitive problems) or that the 
examiner was seeking to relate dysthymia or depression to an 
in-service episode of head trauma.

38 C.F.R. § 3.102 (2001) also provides that service 
connection may not be based on a resort to speculation or 
even remote possibility, and a number of Court cases have 
provided additional guidance as to this aspect of weighing 
medical opinion evidence.  See Davis v. West, 13 Vet. App. 
178, 185 (1999) (any medical nexus between the veteran's in-
service radiation exposure and his fatal lung cancer years 
later was speculative at best, even where one physician 
opined that it was probable that the veteran's lung cancer 
was related to service radiation exposure); Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed speculative); 
(Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that veteran's time as a prisoner of war 
"could" have precipitated the initial development of his lung 
condition found too speculative); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative to be 
deemed new and material evidence to reopen cause of death 
claim); Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) 
(physician's opinion that "renal insufficiency may have been 
a contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post- 
traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship); 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (medical 
treatise submitted by appellant that only raises the 
possibility that there may be some relationship between 
service-connected sickle cell anemia and the veteran's fatal 
coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for the cause of the 
veteran's death).

On the other hand, the Board finds that the June 1999 
examiners' opinion finding that the veteran's current 
dysthymia was not related to a service-connected episode was 
rendered by two physicians following an examination of the 
veteran and review of the entire claims file, is unambiguous, 
and requires no speculation or interpretation.  

Thus, in assessing the evidence in support of the claim and 
that which is against, the Board must find that the lack of 
an in-service diagnosis of depression or dysthymia, the fact 
that the first post-service diagnosis of dysthymia did not 
occur until July 1998, and the fact that the June 1999 VA 
examiners concluded that the veteran's dysthymic disorder was 
not related to service, are far more probative and persuasive 
than the pertinent nonspecific and speculative opinions of 
the March 1996 and July 1998 examiners, and the statements of 
the veteran and his spouse which seek to relate such disorder 
to service.  


ORDER

The claim for service connection for a dysthymic disorder is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

